Citation Nr: 1724129	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  08-09 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include gout and/or arthritis, and to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a bilateral wrist disability, to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for a bilateral hand and/or knuckle disability, to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for a venous disorder of the legs, to include bilateral varicose veins of the lower extremities, and to include as secondary to service-connected disabilities. 

5.  Entitlement to a rating greater than 50 percent for lumbar spine disability.

6.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Harry J. Binder, Attorney


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to June 1971, and from November 1973 to September 1978. 

These issues come before the Board of Veterans' Appeals (Board) on appeal from October 2007, July 2008, January 2013, March 2014, and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that this case is procedurally complex.  The Board noted the procedural history in April 2012 and July 2016 decisions; that procedural history is reincorporated herein by reference.  

In short, the AOJ reopened and denied service connection on the merits for the Veteran's bilateral wrist, bilateral knuckles, and varicose veins claims in a January 2013 rating decision.  TDIU was also denied in a March 2014 rating decision.  In July 2016 the Board reopened the claim of entitlement to service connection for bilateral wrist, bilateral hand, and varicose veins, and remanded these claims, along with the claim of entitlement to service connection for the feet/gout and entitlement to TDIU.  In addition, the Board remanded the claim for an increased evaluation for the lumbar spine, which had been denied in an April 2015 rating decision and was on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Bilateral Feet and/or Gout

The Veteran claims entitlement to service connection for bilateral feet and/or gout disorder, which he reports began in and occurred since service, to include from running on concrete, or as secondary to his service-connected disabilities.

VA treatment records from August 2007 show that the Veteran reported having gouty arthritis, with his right foot manifesting as painful, puffy, tender, and red.  He reported having gout in both feet intermittently.

March 2014 X-rays of the bilateral feet demonstrate first metatarsophalangeal degenerative changes.  March 2014 VA examination indicated that there was degenerative or traumatic arthritis documented in multiple joints of the feet.  The March 2014 medical opinion addressed only gout, and as such, the July 2016 Board remand requested an examination and adequate medical opinion, to include obtaining an opinion as to whether any bilateral feet/gout disorders were caused or aggravated by any service-connected disorder, particularly the lumbar spine, bilateral knee, and bilateral ankle disabilities. 

As such, pursuant to the July 2016 Board remand, the Veteran was afforded a VA examination for his feet in September 2016, to include an October 2016 addendum opinion.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board finds that the September examination with October 2016 opinion continues to be inadequate, for the reasons discussed below, and remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

A September 2016 VA examination report showed degenerative arthritis of the feet bilaterally, and reviewed a history of degenerative joint disease (DJD) of the great toes in 2014 and gout in 2003.  The Veteran reported his feet were painful with prolonged walking.  The VA examiner indicated that there was nothing in the medical literature to indicate that the Veteran's service-connected conditions caused or aggravated his DJD of the great toes, or history of gout.  The examiner considered these conditions to be the result of the aging process, and to have progressed naturally.  The Veteran's varus deformities of the toes were considered to most likely be genetic in nature and also followed a natural progression.  The examiner cited articles discussing how advanced age was the strongest risk factor associated with osteoarthritis, reviewing risk factors for gout, and addressing hereditary influences on varus or curly toe deformity, a congenital deformity.  The Board notes that this is a vague summary of the medical literature that does not in any meaningful way discuss the specifics of the Veteran's case.

The VA examiner did not address the earlier medical opinions, to include a VA examiner's July 2010 opinion regarding the impact of in-service physical training on the development of arthritis in the joints of the feet.  As such, the Board is not satisfied that the examiner completely reviewed the Veteran's medical history in formulating the negative nexus opinion on a direct basis.  Given the inadequate reasoning provided, and the reliance on an inaccurate factural basis opinion, remand to obtain an adequate VA opinion is necessary.  

Bilateral Wrists

The Veteran claims entitlement to service connection for a bilateral wrist disorder, which he reports began in and occurred since service, to include a motor vehicle accident in service, or as secondary to his service-connected disabilities.  

With respect to his wrists, a private December 2008 treatment record by Dr. A.L.H. included a left wrist X-ray showing mild degenerative changes.  The Veteran has contended his bilateral wrist problems are related to a motor vehicle accident during service.  The Board has previously explained that the Veteran's reports of in-service motor vehicle accidents are not credible, and are thus only afforded minimal weight.  The July 2016 credibility discussion as to the motor vehicle accident is incorporated by reference.  For the sake of review, the Board has found that the Veteran's statements are outweighted by other evidence of record, and that a motor vehicle accident is an event the Board would have expected to be documented in the servce treatment records.   

In July 2016, the Board remanded the issue for a VA examination, to include obtaining an opinion as to whether any bilateral wrist disorder was caused or aggravated by any service-connected disorder, particularly the lumbar spine bilateral knee, and bilateral ankle disabilities.  As such, pursuant to the July 2016 Board remand, the Veteran was afforded a VA examination for his wrists in September 2016, to include an October 2016 addendum opinion.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board finds that the September 2016 examination and October 2016 addendum opinion continues to be inadequate, for the reasons discussed below, and remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

At his September 2016 VA examination, the Veteran reported that he had arthritis of his wrists due to an automobile accident in service.  The examiner observed that X-rays from 2003 and 2005 did not show evidence of arthritis.  The Veteran reported daily wrist pain.  The September 2016 VA examiner indicated that the Veteran had no diagnosis or treatment for any bilateral wrist condition.  The examiner noted review of the x-rays from 2003 and 2005 were normal, and that the Veteran did not have a wrist condition while on active duty or on his separation from April 1971.  The examiner opined that therre was nothing in the medical literature to suggest the Veteran's service-connected conditions were caused or aggravated by his right finger, great toes, history of gout, normal wrists or Dupuytren's contacture.  

As such, this examiner did not address the Veteran's December 2008 X ray showing mild degenerative changes of the left wrist, and it is unclear whether she considered the Veteran's second period of service from November 1973 to September 1978 when reviewing service treatment records.  The Board notes the absence of documentation is not fatal to the claim, and the examiner should have addressed the Veteran's claims in relation to the Veteran's reported symptomatology.  Given the inadequate reasoning provided, and the reliance on an inaccurate factual basis, remand to obtain an adequate VA examination and opinion regarding the wrists is necessary.  

Bilateral Hands/Knuckles

The Veteran claims entitlement to service connection for his bilateral hands and/or knuckles disorder, which he reports began in and occurred since service, or as secondary to his service-connected disabilities.  

A July 2012 X-ray of the Veteran's bilateral hands demonstrated osteoarthritis of the DIP joint of the right fourth digit and a normal left hand.  Another VA treatment record demonstrated that the Veteran experienced bilateral hand arthralgias.  A third VA treatment record indicated the Veteran had Dupuytren contracture.

In July 2016, the Board remanded the issue for a VA examination, to include obtaining an opinion as to whether any bilateral hand or knuckle disorder was caused or aggravated by any service-connected disorder, particularly the lumbar spine, bilateral knee, and bilateral ankle disabilities.

As such, pursuant to the July 2016 Board remand, the Veteran was afforded a VA examination for his hands and knuckles in September 2016, to include an October 2016 addendum opinion.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board finds that the September 2016 examination and October 2016 addendum opinion continues to be inadequate, for the reasons discussed below, and remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA examination in September 2016 indicated that in 2007 the Veteran was diagnosed with Dupuytren's contracture on the right, and in 2010 he was diagnosed with Dupuytren's contracture on the left.  He was diagnosed as having degenerative arthritis on the right in 2012.  The Veteran reported arthritis of his hands bilaterally due to an automobile accident.  There was no X-ray evidence of any arthritis of the hands.  The Veteran reported experiencing daily hand pain.  In August, the Veteran had fallen and injured his left hand, requiring stitches to the base of the 3rd through 5th fingers, palmar aspect.  The Veteran's hand remained edematous, and he was unable to perform range of motion testing with that hand.  Duputryen's contracture was present bilaterally.  

The examiner indicated that there was nothing in the medical literature to indicate that the Veteran's service-connected conditions caused or aggravated his degenerative joint disease of the right finger or his Dupuytren's contracture.  The examiner reasoned that these conditions resulted from aging, and followed a natural progression.   

The VA examiner did not address the earlier April 2003 medical opinion by Dr. McVeigh which indicated the Veteran's degenerative joint disease of the lumbar spine was spreading to other joints, to include the knuckles.  The examiner did not discuss the Veteran's contentions, but rather merely restated them.  As such, the Board is not satisfied with the examiner's vague summary of the medical literature that does not in any meaningful way discuss the specifics of the Veteran's case.  Given the inadequate reasoning provided, and the reliance on an incomplete factual basis, remand to obtain an adequate VA opinion is necessary.  

Varicose Veins

The Veteran claims entitlement to service connection for varicose veins, which he reports began in and occurred since service, to include from marching on concrete during service, and early symptoms of a rash on his feet, or as secondary to service-connected disabilities.  

As discussed in the July 2016 Board remand, the Veteran suggested that his varicose veins were caused by running on cement during physical training in service.  The Veteran also indicated that he was treated for a rash in 1975, which progressed from 1975 to 1991, culminating in his varicose veins surgery.  In a February 2011 statement the Veteran suggested that his varicose veins are secondary to his service-connected disabilities.  The July 2016 Board remand requested a medical opinion to consider whether any venous disorders of the lower extremities were at least as likely as not incurred in or caused by the Veteran's service, to include running on cement during physical training, or caused or aggravated by his service-connected disabilities.  

As such, pursuant to the July 2016 Board remand, the Veteran was afforded a VA examination for his varicose veins in September 2016, to include an October 2016 addendum opinion.  The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Board finds that the September and October 2016 VA examiner's opinion continues to be inadequate, for the reasons discussed below, and remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The September 2016 VA examination showed the Veteran had varicose veins with asymptomatic, visible veins and beginning stasis pigmentation, bilaterally.  The examiner opined that there was no medical evidence that the Veteran had varicose veins while on active duty, because although they were reported in the medical history in June 1978, none were noted on medical examination.  The examiner indicated that varicose veins do not begin as or present as a rash.  The examiner observed that varicose veins present as twisted, bulging or purple veins and that it is unlikely any physician would miss them on examination.  The Veteran had saphenous vein stripping in May 1991, thirteen years after discharge.  The examiner opined that it was less likely than not that the Veteran had varicose veins while on active duty, and that there was nothing in the medical literature to support the Veteran's service-connected conditions as causing or aggravating his varicose veins.  The examiner failed to discuss, as specifically requested in the Board remand, the impact running on concrete for physical training had, if any, on the development of the Veteran's varicose veins.  As such, this opinion is inadequate and remand for another VA examination and opinion is necessary.

Increased Rating Lumbar Spine

The Veteran's lumbar spine disability is currently rated as 50 percent disabling; however, he claims entitlement to a higher rating. 

VA examination of the lumbar spine in April 2015 indicated that the Veteran had degenerative joint disease of the lumbar spine.  The Veteran did not report having thoracolumbar spine flare-ups.  He reported functional impairment, namely difficulty bending, frequent changes of position, sitting, standing and lifting.  Forward flexion was limited to 70 degrees, extension to 30 degrees, right and left lateral flexion, and right and left lateral rotation to 20 degrees, each.  Repetitive use testing was conducted, and there was no additional loss of function or range of motion after three repetitions.  There was evidence of pain with weight bearing.  The examination was neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time, and the examiner indicated she was unable to say whether there was additional pain, weakness, fatigability, or incoordination that significantly limited functional ability with repeated use over a period of time.  Muscle spasms and guarding were present, and each resulted in abnormal gait or abnormal spinal contour.  Muscle spasms were described as intermittent, and guarding was described as limited movement.  Additional factors contibuting to the Veteran's disabilities included less movement than normal and weakness.  Muscle strength testing was normal.  There was no muscle atrophy.  Reflex and sensory tests were normal.  Straight leg raising test was positive.  There was no radiculopathy.  There was no ankylosis.  There were no other neurological abnormalities or findings related to the lumbar spine (such as bowel or bladder problems/pathologic reflexes).  The Veteran did not have intervertebral disc syndrome (IVDS) of the lumbar spine.  The Veteran occasionaly used a brace.  Imaging documented arthritis.

Here, the Board finds that the examiner did not adequately address functional limitation during flare-ups in degrees based on clinical information, to include clinical history and physical findings.  There is not a description of additional degrees of motion lost during flare-ups of the lumbar spine, or an explanation why such information could not be provided.  See Jones v. Shinseki, 23 Vet. App. 293, 387 (2010).  In addition, the VA examination report failed to discuss relevant evidence of record as to whether a separate additional neurological disability was related to the service-connected lumbar strain, such as January and May 2012 VA treatment records reflecting that the Veteran reported having sciatica, described as low back pain radiating down into his right leg.  Remand is necessary for an examiner to address the deficiencies in functional loss of the lumbar spine and to afford the Veteran a neurological evaluation of the lower extremities. 

Additionally, the examination did no comply with Correia v. McDonald, where the United States Court of Appeals for Veterans Claims (Court), held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  See 25 Vet. App. 158, 169-70 (2016).  In this case, the April 2015 VA examination report did not include these findings.  As such, remand is warranted to ensure compliance. 

TDIU

The Veteran's TDIU claim is inextricably intertwined with the above remanded claims and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Finally, the Board notes that there is a unique situation where the Veteran has pending Freedom of Information Act requests that include requesting copies of recent medical examinations, some of which have been acknowledged but not necessarily fulfilled.  In consideration of the nature of this remand to obtain adequate VA examinations, and in the interest of handling the Veteran's case in an expedient manner, the Board finds it most prudent to remand at this time for adequate examinations, which results can then be included in fulfilling any pending FOIA requests.

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any bilateral wrist, bilateral hand/knuckle, and bilateral feet disorders are related to service, or service-connected disabilities.  Copies of all pertinent records in the Veteran's electronic claims file (ECF), or in the alternative, access to the ECF, must be made available to the examiner for review.  The examiner must specify in the report that these records have been reviewed.  All test deemed necessary should be conducted, including x-rays, and the results reported in detail.

Following review of the ECF and examination of the Veteran, the examiner must identify any and all bilateral wrist, bilateral hand/knuckle, and bilateral feet disorders, to include any arthritic conditions.

The examiner should specifically address the Veteran's DJD/arthritis of the bilateral feet, gout of the feet, osteoarthritis of the bilateral hands, and Dupuytren contracture of the hands.  The examiner should indicate whether there is any bilateral wrist disorder found on examination.

Then, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any disorders found had onset during or were caused by the Veteran's active service, and if not, then the examiner must also opine whether it is at least as likely as not, that any of the Veteran's bilateral wrist, bilateral hand/knuckle, and bilateral feet/gout disorders were either (a) caused by or (b) aggravated (permanently worsened beyond the normal progression of that disease) by his service-connected disabilities, particularly his lumbar spine, bilateral knee, and bilateral ankles disabilities.  

All opinions expressed must be supported by adequate explanation.  The examiner must specifically address the lay evidence of record, particularly from the Veteran, with respect to the onset of, particularly any in-service reports of symptomatology or treatment for that condition, and continuous presence of symptoms of his bilateral wrist, bilateral hand/knuckle, and bilateral feet disorders after separation from service.  

The examiner must also address any service treatment records, as well as any post service treatment records.  Finally, the examiner should discuss previous VA and private examinations and the findings and conclusion reached by those examiners as well as any other evidence of record, as appropriate.

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

2.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that any venous disorders of the lower extremities, including varicose veins, are related to service or to the Veteran's service-connected disabilities.  Copies of all pertinent records in the Veteran's ECF, or in the alternative, access to the ECF, must be made available to the examiner for review.  The examiner must specify in the report that these records have been reviewed.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner must identify any and all venous disorders found, to include any varicose veins of the bilateral legs and/or any residuals thereof.

Then, the examiner must opine as to whether it is at least as likely as not that any venous disorders of the lower extremities had its onset during and or were caused by the Veteran's active service, to include his running on cement during physical training therein.  If not, then the examiner must opine as to whether it is at least as likely as not that any venous disorders were (a) caused by or (b) aggravate by the Veteran's service-connected disorders, particularly his lumbar spine, bilateral knee and bilateral ankle disabilities.

The examiner must provide a rationale with his opinion.  He must specifically address lay evidence of record, particularly from the Veteran, with respect to the onset of, any in-service reports of symptoms or treatment for that condition, and continuous presence of symptoms of varicose veins following separation from service.  

The examiner should specifically address the Veteran's contentions that he had a rash during service that was the beginning of his varicose veins.  The examiner should additionally address the Veteran's self-diagnosis of varicose veins on his 1978 report of medical history, and the lack of any findings of varicose veins on examination by a medical doctor at that time.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training. 

3.  Schedule the Veteran for VA orthopedic and neurologic examinations with an appropriate medical professional to determine the current severity of his service-connected lumbar spine disability.  The ECF must be made available to and reviewed by the examiner in conjunction with the examination.  Specifically, the VA examiner should report all signs and symptoms necessary for rating the lumbar spine disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees of the lumbar spine and state whether there is any ankylosis.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  Provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lower spine is used repeatedly over a period of time.  If so, provide the degree of additional range of motion loss due to pain on use or during flare-ups and estimate the degree of impairment during flare-ups to include any additional limitation of motion or other functional effects. 

The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify any neurological manifestations of the disability.

State whether the Veteran's service-connected lumbar spine disability has been manifested by any neurological impairment at any time during the period on appeal, and if so, which nerves are involved, and the extent of the impairment (mild, moderate, or severe).  If the examiner determines that radiculopathy is not present, this should be reconciled with any conflicting evidence of record. 

State what impact, if any, the Veteran's lumbar spine disability has on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents consideration of the claims file, to include Virtual VA, and VBMS.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  Then readjudicate the claim, considering all evidence of record.

6.  Fulfill the Veteran's pending FOIA requests, and include the most recently obtained VA examinations.  

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for bilateral wrist, hand/knuckle, feet/gout, and varicose veins disorders, and entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


